Third District Court of Appeal
                               State of Florida

                       Opinion filed November 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-816
                      Lower Tribunal No. F09-30776
                          ________________


                          Anthony Lee Davis,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

     Anthony Lee Davis, in proper person.

    Ashley Moody, Attorney General, and Linda Katz, Assistant Attorney
General, for appellee.


Before LOGUE, SCALES, and HENDON, JJ.

     PER CURIAM.

     Affirmed.